DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 23 August, 2022 have been fully considered but they are not persuasive. 
At pages 13-14, Applicant argues against the use of intended use/MPEP§2114(II) b arguing the features of an apparatus may be recited either structurally or functionally.  Applicant alleges the claims clarify the configuration of the second valve flap and the connection with the air path, particularly the recitations provide clarification of the arrangement of the second valve flap relative to other structures. The Examiner disagrees with Applicant’s assertions. While MPEP § 2114 – I provides “features of apparatus may be recited either structurally or functionally”, MPEP §2114 – II, further, provides, “[A]pparatus claims cover what a device is, not what a device does.”  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  With regards to claim 1, and particularly the use of the second valve flap, it is required that the valve flap be capable of being adjusted between a first through third position, in addition to airflow being capable of being routed as claimed, when the second valve flap is within the first through third positions. Structurally, SCHALL provides these teachings, as the second valve flap is adjustable between various positions (as evidenced by the dotted line and solid line of 110 showing various positions and recitations of fully open to a cold path, fully opened to a warm path, and intermediate positions in par. 40). Furthermore, the claims provide the valve is provided within various positions of which the airflow is then provide through the system. However, such designations of the airflow route, when the second valve flap is in the first through third positions, fail to provide structural definition of the positioning relative to structures of the HVAC module to structurally differentiate the claimed invention to the prior art. Due to this, SCHALL provides the required structures, in addition to the intended use, as required by the claim. For this reason, the Applicant’s arguments are not persuasive.
At pages 14-15, Applicant alleges SCHALL does not anticipate the claimed invention. First, Applicant states, “the mixing valve 110 does not prevent air from flowing directly from the alleged first side path portion into (i) the alleged main path intermediate portion and(ii) the alleged side path portion”. However, such allegation is not persuasive. “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.” MPEP §2145-VI. The claim does not require “the mixing valve 110 does not prevent air from flowing directly from the alleged first side path portion into (i) the alleged main path intermediate portion and(ii) the alleged side path portion”, as alleged by the Applicant, but rather the airflow must at least be capable of being routed through the HVAC system when the second valve flap is within the designated first through third positions.  Second, Applicant alleges, “when the vale 354 is in the alleged closed position and the mixing valve 110 is in the alleged second position (which situation is depicted in Further Annotated FIG. 3C), air is able to flow directly from the alleged first side path portion (e.g., the region directly above the evaporator 108 where the dotted arrows begin) into (i) the alleged main path intermediate portion and (ii) the alleged second side path portion”.  However, the Examiner disagrees with this characterization by the Applicant. Particularly, in that air cannot flow through the first side path portion, due to the valve, 354, blocking the pathway. The valve, 354, is a solid structure, such that air cannot flow through/past it, when in the closed position. Providing such would render the valve obsolete, which drastically differs from the purposes of the valve, 354, as noted by SCHALL. As such, fluid cannot be fed through the first side portion to provide direct flow from the first side path portion to the main path intermediate portion and the second side path portion. For these reasons, the Applicant arguments are not persuasive.
At pages 15-16, Applicant alleges, “when the valve 354 is in the alleged closed position and the mixing valve 110 is in the alleged second position, air is able to flow directly from the alleged first side path portion (e.g., the region directly above the evaporator 108 where the dotted arrows begin) into (i) the alleged main path intermediate portion and (ii) the alleged second side path portion”.  Similarly, to above, the Examiner disagrees with this characterization by the Applicant. Particularly, in that air cannot flow through the first side path portion, due to the valve, 354, blocking the pathway. The valve, 354, is a solid structure, such that air cannot flow through/past it, when in the closed position. Providing such would render the valve obsolete, which drastically differs from the purposes of the valve, 354, as noted by SCHALL. As such, fluid cannot be fed through the first side portion to provide direct flow from the first side path portion to the main path intermediate portion and the second side path portion. For these reasons, the Applicant arguments are not persuasive.

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 23 August, 2022. The amendments have been entered.
Disposition of Claims
Claims 1-11, 13, and 16-23 are pending.
Claims 12 and 14-15 are cancelled.
Claims 21-23 are new.

Specification
Applicant amended the specification within the reply filed on 23 August, 2022. These amendments have been entered, and do not present new matter. Further, the amendments overcome the objections set forth at pages 2-3 of the Non-Final Office Action mailed on 24 May, 2022, and therefore, the above-referenced objections are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SCHALL (US 2013/0098595 – published 25 April, 2013).
As to claim 1, SCHALL discloses an HVAC module (100), comprising:
an air path through which air is flowable (pathway inside housing, 102, as described in par. 38-39);
an evaporator (108) arranged in the air path(figure 3) for cooling and dehumidifying the air (MPEP §2114-II; par. 38 and 50);
a heater (116) arranged in the air path (figure 3) for heating the air (MPEP §2114-II; par. 35 and 44);
the evaporator and the heater subdividing the air path into a main path (annotated figure 3, and more particularly, the main path is the entirety of the flow area from the blower to discharge except for the bypassing portions associated with the side path), which passes through the evaporator and the heater, and into a side path which extends fluidically parallel to the main path and passes the evaporator and heater(see annotated figure 3);
	the side path branching off from the main path upstream the evaporator and opening into the main path downstream the heater (see annotated figure 3);
	the side path fluidically connected to the main path between the evaporator and heater (figure 3 at location of bypassing flow arrow, 112; par. 39)
	the side path including a first side path portion passing the evaporator (section of designated side path in annotated figure 3, bypassing the evaporator, 108) and a second side path portion passing the heater (section of designated side path in annotated figure 3, bypassing the heater, 116);
	a first valve flap (354) arranged in the air path, the first valve flap adjustable to a closed position and to an open position (MPEP §2114-II) such that:
	when in the closed position (such as when the flap is in the fully closed position blocking the first side path portion passageway; par. 39 and 41), the air upstream of the evaporator is not flowable from the main path directly into the first side path portion (par. 39 and 41; MPEP §2114-II); and
	when in the open position (such as when the flap is in a fully or partially opened position, unblocking the first side path portion passageway to some degree; par. 39 and 41), the air upstream of the evaporator is flowable from the main path directly into the first side path portion (par. 39 and 41; MPEP §2114-II);
	a second flap (110) arranged in the air path; and
wherein the second flap is adjustable to a first position, to a second position, and to a third position (MPEP §2114-II) such that:
	when in the first position (such as when the flap is in the fully closed position, blocking the second side path portion passageway; par. 38 and 40), the air is flowable directly from the first side path portion (in conjunction with, when the first valve flap, 354, is in a fully opened or partially opened position; MPEP §2114-II) to a main path intermediate portion of the main path disposed between the evaporator and heater (section of the designated main path in annotated figure 3 which resides downstream from the evaporator and upstream from the heater; MPEP §2114-II), the air is not flowable directly from the first side path portion into the second side path portion (in conjunction with, when the first valve flap, 354, is in a fully opened or partially opened position, in view of par. 39 and 40, or further, when the first valve flap, 354, is in a fully closed position; MPEP §2114-II), and the air is not flowable directly from the main path intermediate portion into the second side path portion (in conjunction with, when the first valve flap, 354, is in a fully opened to partially opened position, in view of par. 39 and 40, or further, when the first valve flap, 354, is in a fully closed position; MPEP §2114-II);
	when in the second position (such as when the flap is in the fully opened or greater than 50% in the open position, unblocking the second side path portion passageway; par. 38 and 40), the air is flowable from the main path intermediate portion (section of the designated main path in annotated figure 3 which resides downstream from the evaporator and upstream from the heater) directly into the second side path portion(in conjunction with, when the first valve flap, 354, is in a partially opened to fully closed position; MPEP §2114-II), the air is not flowable from the first side path portion and directly into the main path intermediate portion (in conjunction with, when the first valve flap, 354, is in a fully closed position; MPEP §2114-II), and the air is not flowable from the first side path portion directly into the second side path portion (in conjunction with, when the first valve flap, 354, is in a fully closed position; MPEP §2114-II);
	when in the third position(such as when the flap is in a partially opened less than 50% in the open position, unblocking the second side path portion passageway; par. 38 and 40), the air is flowable directly from the first side path portion into the second side path portion(in conjunction with, when the first valve flap, 354, is in a fully opened to partially opened position, in view of par. 39 and 40; MPEP §2114-II) and the air is flowable directly from the main path intermediate portion into the second side path portion(in conjunction with, when the first valve flap, 354, is in a fully opened to partially opened position, in view of par. 39 and 40; MPEP §2114-II).

    PNG
    media_image1.png
    790
    960
    media_image1.png
    Greyscale

Annotated Figure 3 of SCHALL
As to claim 2, SCHALL further discloses wherein a flow cross-section via which the air is guidable directly from the main path intermediate portion into the second side path portion is greater when the second valve flap is in the second position than when the second valve flap is in the third position (when comparing the fully opened to greater than 50% open position of the second valve flap, 110, as shown in figure 3 at the solid line, with regards to the second position, to the partially opened, in particular less than 50% partially opened, position of the second valve flap, 110, as shown in figure 3 at the dashed line, with regards to the third position, the opening is throttled in the third position, such that the area allowing air to flow from the main path intermediate portion into the designated second side path portion is smaller; par. 38 and 40).

As to claim 3, SCHALL further discloses comprising a controller (250) configured to adjust the first valve flap to the closed position and to the open position (par. 53-54, in view of par. 39-41) and to adjust the second valve flap to the first position, to the second position, and to the third position (par. 53-54, in view of par. 39-41), and wherein during operation the controller controls the first valve flap and the second valve flap (par. 53-54; MPEP §2114-II).

As to claim 4, SCHALL further discloses wherein, at an operating condition, the first valve flap is in the closed position and the second valve flap is in the first position such that (see annotated figure 3A):
the air upstream the evaporator is flowable from the main path through the evaporator and is not flowable directly from the main path into the first side path portion (see annotated figure 3A); and
the air is flowable from the main path intermediate portion through the heater and is not flowable directly from the main path intermediate portion into the second side path portion (see annotated figure 3A).

    PNG
    media_image2.png
    793
    981
    media_image2.png
    Greyscale

Annotated Figure 3A

As to claim 5, SCHALL further discloses wherein, at an operating condition, the first valve flap is in the open position and the second valve flap is in the first position such that (see annotated figure 3B):
the air upstream of the evaporator is flowable from the main path through the evaporator and directly into the first side path portion (see annotated figure 3B); and
the air is flowable from the main path intermediate portion through the heater and is not flowable directly from the main path intermediate portion into the second side path portion (see annotated figure 3B).

    PNG
    media_image3.png
    793
    981
    media_image3.png
    Greyscale

Annotated Figure 3B
As to claim 6, SCHALL further discloses wherein, at an operating condition, the first valve flap is in the closed position and the second valve flap is in the second position such that (see annotated figure 3C):
the air upstream of the evaporator is flowable from the main path through the evaporator and is not flowable directly from the main path into the first side path portion(see annotated figure 3C); and
the air is flowable from the main path intermediate portion through the heater and directly into the second side path portion(see annotated figure 3C).

    PNG
    media_image4.png
    793
    981
    media_image4.png
    Greyscale

Annotated Figure 3C

As to claim 7, SCHALL further discloses wherein, at an operating condition, the first valve flap is in the open position and the second valve flap is in the third position such that (see annotated figure 3D):
the air upstream of the evaporator is flowable from the main path through the evaporator and directly into the first side path portion(see annotated figure 3D); and
the air is flowable from the main path intermediate portion through the heater and directly into the second side path portion(see annotated figure 3D).

    PNG
    media_image5.png
    804
    978
    media_image5.png
    Greyscale

Annotated Figure 3D
As to claim 8, SCHALL further discloses wherein, at an operating condition, the first valve flap is in the closed position and the second valve flap is in the third position such that (see annotated figure 3E):
the air upstream of the evaporator is flowable from the main path through the evaporator and is not flowable directly from the main path into the first side path portion(see annotated figure 3E); and
the air is flowable from the main path intermediate portion through the heater and directly into the second side path portion(see annotated figure 3E).

    PNG
    media_image6.png
    793
    978
    media_image6.png
    Greyscale

Annotated Figure 3E
As to claim 9, SCHALL further discloses wherein the air path is defined exclusively by the main path and the side path (figure 3/annotated figure 3, as the air path is the passageway delimited by the housing of the HVAC module).

As to claim 10, SCHALL further discloses wherein the air path is divided into the main path and the side path without a partition wall (figure 3/annotated figure 3, absence of any partition walls dividing the main path and the side paths).

As to claim 11, SCHALL further discloses wherein the main path and the side path are bounded by a common housing (figure 3/annotated figure 3).

As to claim 13, SCHALL further discloses wherein the first side path portion and the second side path portion pass the evaporator and the heater, respectively, on a same side of the main path (see annotated figure 3).

As to claim 16, SCHALL further discloses wherein:
at a first operating condition, the first valve flap is in the closed position and the second valve flap is in the first position (see annotated figure 3A);
at a second operating condition, the first valve flap is in the open position and the second valve flap is in the first position (see annotated figure 3B);
at a third operating condition, the first valve flap is in the closed position and the second valve flap is in the second position (see annotated figure 3C);
at a fourth operating condition, the first valve flap is in the open position and the second valve flap is in the third position (see annotated figure 3D); and
at a fifth operating condition, the first valve flap is in the closed position and the second valve flap is in the third position (see annotated figure 3E).

As to claim 17, SCHALL further discloses wherein:
the first valve flap arranged in the air path between the main path and the first side path portion (see annotated figure 3); and
the second valve flap arranged in the air path at a junction of the first side path portion, the second side path portion, and the main path intermediate portion (see annotated figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHALL (US 2013/0098595 – published 25 April, 2013), in view of HIROMU (WO 2019/044302 A1 –published 7 March, 2019; see provided English machine translation).
As to claim 22, SCHALL further discloses comprising an air outlet assembly disposed in the air path (figures 2-3; par. 38), wherein:
the air outlet assembly includes a plurality of outlets (see annotated figure 2, in view of par. 38) for discharging the air (par. 38; MPEP §2114-II).

    PNG
    media_image7.png
    820
    1365
    media_image7.png
    Greyscale

Annotated Figure 2 of SCHALL
	However, SCHALL does not further disclose wherein the plurality of air outlets includes a first subset of air outlets arranged in columns and rows to define an air outlet grid.
	HIROMU is within the field of endeavor provided an air conditioning unit (10) with air conditioning case (12) for a vehicle (par. 2; figure 1). HIROMU teaches a plurality of air outlets (22, 201,202,203,204; par. 18 and 20) for discharging air (par. 18, 20, and 22). A first subset (45) of air outlets of the plurality of air outlets (particularly that of 201 and 203) are arranged in columns and rows to define an air outlet grid (figure 10; par. 37). HIROMU teaches that providing the grid of columns and rows of the first subset of air outlets enables rectification of the air being distributed to the driver seat and passenger seat (par. 40), such that the air blown is uniform and reduction in noise propagation is achieved (par. 41-43). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SCHALL with the teachings of HIROMU to include the plurality of air outlets to include a first subset of the plurality of air outlets for these reasons.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHALL (US 2013/0098595 – published 25 April, 2013), in view of HIROMU (WO 2019/044302 A1 –published 7 March, 2019; see provided English machine translation) and WITTMANN (US 2014/0194048 A1 – published 10 July, 2014).
As to claim 23, SCHALL, as modified, previously taught the plurality of air outlets, in addition to a first subset of air outlets. However, SCHALL does not further disclose the air outlet assembly including a feedback path inlet that is fluidically connected to a dashed feedback path, a second subset of air outlets of the plurality of air outlets are arranged in a row to define an air outlet row, the air outlet row and the air outlet grid are disposed spaced apart from one another, and the feedback path inlet extends along the air outlet row adjacent to each of the second subset of air outlets.
First, HIROMU further teaches a second subset of air outlets (50; par. 68) of the plurality of air outlets(particularly that of 201 and 203) arranged in a row to define an air outlet row (row of 50 adjacent to one another, as shown in figure 10). HIROMU, also, teaches wherein the air outlet row and the air outlet grid are disposed spaced apart from one another (figure 10, wherein the air outlet row and the air outlet grid are spaced apart by the lattice elements, 44a, and frame, 42). Providing such second subset of air outlets, with a lower air resistance, compared to the first subset of air outlets (par. 69), enables rectification of the air being distributed to the driver seat and passenger seat (par. 40), such that the air blown is uniform and reduction in noise propagation is achieved (par. 41-43). Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify SCHALL with the teachings of HIROMU to include the plurality of air outlets to include a second subset of outlets of the plurality of air outlets, as claimed, for these reasons.
Second, WITTMANN is within the field of endeavor provided  an HVAC module (abstract). WITTMANN teaches an air outlet assembly (outlets discharging air, Fi, as shown in figure 1), further including a feedback path inlet (4) fluidically connected to a dashed feedback path (13). WITTMANN teaches the feedback path inlet extends along the air outlet row adjacent to each of the air outlets (figure 1). WITTMANN, thus, teaches that in the art of HVAC units, that it is a known method to provide a feedback path inlet and dashed feedback path extending along and adjacent to each air outlet of an air outlet assembly. This is strong evidence that modifying Smith as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., directing recirculated air towards the HVAC unit for further conditioning). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify SCHALL by WITTMANN such that a feedback path inlet and dashed feedback path extend along and adjacent to each air outlet of an air outlet assembly, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of directing recirculated air towards the HVAC unit for further conditioning. Furthermore, based on the combination of SCHALL, in view of HIROMU and WITTMANN, it is provided that the first and second subset of air outlets are formed from the plurality of air outlets, such that based on WITTMANN providing the extension and positioning adjacent to each outlet of the air outlet assembly, the combination would result in the feedback path inlet being disposed, as claimed, respective to the second subset of air outlets.

Allowable Subject Matter
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is allowable over the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 18, 19, and 20 previously present allowable subject matter, as indicated at pages 17-21 of the Non-Final Office Action mailed on 24 May, 2022. The reasons stated within the above-referenced Office Action are herein incorporated by reference.
Furthermore, SCHALL (US 2013/0098595), WAWZYNIAK (US 9,884,534 B2), FEHR (US 4,453,591), WATABE (JP 62-71717 – published 4 October, 1988), and KULLEN (US 2017/0232813 A1) are considered the closest prior art of record. Each reference, cited above, provides respective first valve flaps, so as to be able to bypass an evaporator, and second valve flaps, so as to be able to bypass a heater. 
However, with respect to the second valve flap, claim 21 requires, “wherein, when the second valve flap is in the first position, a first end of the second valve flap contacts the housing and a second end of the second valve flap contacts the heater…wherein, when the second valve flap is in the second position, the first end of the second valve flap contacts the evaporator and the second end of the second valve flap contacts the housing…,wherein, when the second valve flap is in the third position, the first end of the second valve flap does not contact the housing, the evaporator, nor the heater and the second end of the second valve flap does not contact the housing, the evaporator, nor the heater.”, which is not disclosed, taught, or reasonably suggested by the prior art. For example,  SCHALL provides the second valve flap (110) which is able to provide opening and closing of the bypass flowing around the heater. Regardless of the position the second valve flap is provided in, the second valve flap remains connected to one end to the heater, while a second end either contacts the housing to close the bypass around the heater, contacts the housing to open the bypass around the heater, or does not contact the housing to partially open the bypass around the heater. As such, the second valve flap does not structurally define the claimed second valve flap required by claim 21, due to the lack of connection between the second valve flap, the evaporator, the housing, and the heater.  WAWZYNIAK discloses a similar second valve flap (6) to that of SCHALL, and thereby, fails to provide the structural requirements of claim 21 for the reasons stated above. More so, FEHR and WATABE provide, respectively, second valve flaps, 3 and/or 13 and 17 and/or 19. However, these flaps, similarly to SCHALL, are connected at one end either to the housing or the heater. As such, fails to provide the structural requirements of claim 21. Lastly, KULLEN teaches a second flap valve (11) that rotates about a central pivot point. This provides at least wherein the second valve flap does not contact the housing, heater, and/or evaporator when in an opened position. However, as shown, the flap cannot be rotated to contact the evaporator. Therefore, KULLEN, similar to the previously discussed prior art, does not disclose, teach, or reasonably suggest the requirements of the second valve flap as recited in claim 21.  
As such, the prior art, when considered as a whole, alone or in combination, fails to anticipate or render obvious, absent impermissible hindsight reasoning, the present invention, as required by newly-presented independent claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        11/18/2022